Citation Nr: 0411930	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left wrist fusion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 until 
October 1997.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2000 
rating decision of the Regional Office in St. Louis, Missouri 
that denied a rating in excess of 20 percent for the 
veteran's service-connected left wrist disability.  A notice 
of disagreement was received in October 2000 and veteran 
perfected timely appeal.  During the pendency of the appeal, 
the 20 percent rating was increased to 30 percent in a 
supplemental statement of the case dated in May 2001.

The veteran was afforded a hearing in September 2003 before 
the undersigned Member of the Board sitting at St. Louis, 
Missouri.  The transcript is of record.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left wrist disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He contends that 
left hand and wrist function has been severely compromised, 
and that he has been prescribed a number of medications which 
do not significantly alleviate his symptoms.

After review of the record, the Board finds that further 
development is warranted in this case.  Specifically, the 
veteran testified upon personal hearing on appeal in 
September 2003 that he continued to receive treatment for his 
left wrist at the John Cochran VA facility.  The claims 
folder contains no VA outpatient or inpatient records after 
February 2000.  Therefore, any subsequent clinic notes should 
be retrieved.

The Board observes that the veteran last had a VA examination 
for compensation and pension purposes of the left wrist in 
April 2000.  Subsequent to such, he underwent left wrist 
fusion with iliac bone crest grafting in October 2000.  While 
there is a military medical evaluation board report dated in 
May 2002 which has summarized the left wrist status since the 
surgery, it does not adequately suffice for VA rating 
purposes, particularly with respect to the requirements of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board points out that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  It is observed that 
the appellant has not been apprised of his rights in this 
regard with respect to the left wrist, although notice was 
sent to him concerning a claim for an increased rating for 
pes planus.  There is no duty-to-assist notification that 
adequately conveys to the appellant the allocation of the 
burden of producing evidence; that is, which evidence VA will 
obtain and which evidence the veteran must provide in support 
of the claim currently under consideration.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
should thus provide the veteran with the appropriate notice 
under the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
request the veteran to submit any 
evidence in his possession relative to 
his claim, which has not been 
previously submitted.

2.  The RO should obtain all of the 
veteran's inpatient and outpatient 
clinical records from the John Cochran 
VA facility dating from March 2000 and 
associate them with the claims folder.  

3.  Thereafter, VA examination should 
be conducted by an orthopedist to 
ascertain the severity of all 
disabilities associated with the 
service-connected left wrist 
disability.  In addition to x-rays 
studies, any other specialized tests 
deemed necessary should be performed.  
The claims file must be made available 
to the examiner in conjunction with the 
examination.  It is requested that the 
orthopedist include range of motion 
testing.  The examiner is requested to 
state the normal range of motion of the 
left wrist.  The examiner should 
indicate whether ankylosis is present.  
The examiner should include a complete 
description of scarring and indicate 
whether there is any associated 
neurological involvement.  
Additionally, the orthopedist should be 
requested to determine whether the left 
wrist disability results in weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used 
repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  The examination should include 
a complete rationale for the opinions 
expressed.  

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.  The claims folder 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




